Osterweis Fund Osterweis strategic income fund Osterweis Strategic Investment Fund Osterweis institutional equity fund Supplement dated May 13, 2014 to Summary Prospectuses, Prospectus and Statement of Additional Information dated June30, 2013, as supplemented Effective June30, 2014, the Funds will no longer assess a 2.00% redemption fee on sales of Fund shares occurring within 30 days of purchase. Accordingly, all references to the redemption fee in the Summary Prospectuses, statutory Prospectus and Statement of Additional Information are hereby deleted. Please retain this Supplement with the Summary Prospectus, Prospectus and Statement of Additional Information. ONE MARITIME PLAZA, SUITE 800
